DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method of aligning a zone axis of a sample with an incident beam including acquiring first and second diffraction patterns by directing the incident beam at first and second angles towards a sample, generating a combined diffraction pattern based on the first and second diffraction pattern, and determining a location of a direct beam in the first diffraction pattern based on the combined diffraction pattern.
In the prior art, Kawai (US 20190115187 A1) and Jansen (Jansen et al, “Towards Automatic Alignment of a Crystalline Sample in an Electron Microscope Along a Zone Axis”, Ultramicroscopy 125 (2013) 59-65) teach a method of aligning a sample with an incident beam including acquiring first and second diffraction patterns at different angles, but do not teach that the diffraction patterns are combined to find a direct beam.  Yaguchi (US 20170133195 A1) teaches adjusting a crystal orientation by calculating a vector based on a central spot location, but not determining a location of the direct beam based on the combined diffraction pattern from multiple angles.  Flanagan (US 9,978,557 B2) teaches aligning a sample using a reference diffraction pattern but not combining multiple diffraction patterns to find a direct beam.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID E SMITH/Examiner, Art Unit 2881